COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gloria Jean Donley v. Johnnie L. Payne

Appellate case number:   01-17-00451-CV

Trial court case number: 84717-CV

Trial court:             239th District Court of Brazoria County

       Appellants have filed a motion for emergency relief, seeking an order staying eviction.

       The Court asks appellee to file a response to the motion for emergency relief by 5:00
p.m., Friday, September 22, 2017.

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: September 21, 2017